DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 4/29/22 have been fully and carefully considered and are found persuasive.
The claims rejection under 35 USC 112(b) are withdrawn in view of applicant’s amendments and arguments (see arguments section II).
The claim rejections under 35 USC 102 and 35 USC 103 are withdrawn in view of applicant’s persuasive arguments submitted 4/29/22, specifically that the closest relevant prior art of Chang et al (US 2007/0048181), fails to fairly teach or suggest the substrate that is micro-machined to include consecutive cavities containing sorbent materials wherein the consecutive cavities are separate by microstructures that do not impede a gas flow of the gas phase sample while ensuring that the gas flow does not cause the sorbent materials to escape from the consecutive cavities (see applicant’s arguments section III, B. and C.), therefore the claim rejections are withdrawn, and claims 1-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772